Citation Nr: 1641193	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 29, 2007, for a 30 percent rating for chronic kidney disease with renal insufficiency associated with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1984, and from December 1985 to December 1989. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that in March 2014, the Veteran filed a notice of disagreement with the effective date of additional dependents benefits awarded in a November 2013 decision letter, but that no Statement of the Case has been issued.  Also, as reflected in a July 2016 statement, the Veteran has filed service connection claims for coronary artery disease and heart disease.  Review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over these issues at this time.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the AOJ granted service connection for hypertension and assigned a rating of 10 percent, effective the July 2, 2002; the Veteran did not appeal any part of that decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the AOJ mailed notice of the decision to the Veteran.

2.  May 12, 2005, is the earliest date that the increase in disability of chronic kidney disease with renal insufficiency associated with hypertension was factually ascertainable.


CONCLUSION OF LAW

The criteria for an effective date of May 12, 2005, but no earlier, for a 30 percent rating for chronic kidney disease with renal insufficiency associated with hypertension have been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002, 2014); 38 C.F.R. §§ 3.104, 3.155(a), 3.156, 3.157(b), 3.400, 4.115a, 20.302, 20.110 (2007, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an October 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and an April 2008 VA examination report have been obtained.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Effective Date

In a January 2003 rating decision, the AOJ granted service connection for hypertension and assigned a rating of 10 percent, effective the July 2, 2002, date of the Veteran's claim for such.  No part of that decision was appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the AOJ mailed notice of the decision to the Veteran.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

In September 2007, the Veteran filed a claim requesting increased compensation for his service-connected hypertension as he had developed chronic kidney disease; alternatively, he requested service connection for kidney disease as secondary to his hypertension.  He stated that he had been evaluated by a nephrologist who had ruled out any other possible causes of his renal problem.  

In an August 2008 rating decision, the AOJ granted service connection for kidney disease with renal insufficiency and assigned a 30 percent rating effective June 29, 2007.  The AOJ explained that the June 29, 2007, effective date was being assigned because this was the earliest date of record reflecting chronic kidney disease.  The AOJ also explained that the Veteran's rating for such kidney disease would encompass his rating for hypertension, as hypertension was part of the criteria for the 30 percent rating for renal dysfunction.  In this regard, the Board notes that, under VA's rating schedule, renal dysfunction with hypertension at least 10 percent disabling under the pertinent regulation warrants a 30 percent rating.  See 38 C.F.R. § 4.115a.

In an October 2013 Supplemental Statement of the Case, the AOJ further explained to the Veteran the following: 

Since your chronic kidney disease is shown to be a progression of the disease process of your service connected hypertension, VA effective date regulations regarding claims for increase apply.  The regulations state that the effective date for claims for increased compensation shall be the date of receipt of the claim, or the earliest date it's factually ascertainable that an increase in the disability occurred, if the claim is received within one year of that date.  VA treatment records showing that a disability warrants an increased evaluation may also be considered a claim for increase.

In this case, you filed a claim for an increased evaluation of your service-connected hypertension on September 19, 2007.  VA treatment records showed a clinical diagnosis of mild renal insufficiency on June 29, 2007, with an adjustment in your hypertensive medications for treatment of hypertension and renal insufficiency...

The Veteran appealed the June 29, 2007, effective date of his 30 percent rating for chronic kidney disease with renal insufficiency associated with hypertension.  As reflected in his September 2009 notice of disagreement and September 2012 substantive appeal, the Veteran asserts that, because the effective date of service connection for hypertension is the July 2002 date of his original claim, his rating for chronic kidney disease should have the same effective date.  The Veteran stated that he had been a nurse practitioner for many years and that evidence of high blood pressure, elevated serum creatinine, and blood urea nitrogen were well-established back to 1981.  He stated that if the same tests used to detect kidney disease had been used by physicians in service, chronic kidney disease would have been diagnosed as early as 1981 according to the information in his service treatment records.

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

At the time this appeal commenced, the applicable laws and regulations provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  In addition, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b) (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

VA treatment records reflect that a May 12, 2005, lab test was noted to show creatinine of 1.6 milligrams (mg) per deciliter (dL).  It was noted that the Veteran was on Tricor, and that Tricor could contribute to elevated creatinine.  In October 2005, it was noted that earlier that year, he had elevated creatinine and in view of this and history of gallbladder polyp Tricor was discontinued.  July 2005 and February 2006 labs results revealed creatine levels of 1.4 and 1.3, respectively.  

On June 29, 2007, treatment, the Veteran was assessed as having chronic elevation in creatinine, which was stable at 1.4, and with glomerular filtration rate (GFR) calculated at 56 milliliters (mL) per minute.  It was noted that urinalysis, urine protein/creatinine ratio, and a renal ultrasound would be obtained.  In August 2007, it was noted that hypertension was first diagnosed when he was in the military in the 1980s, and that his creatinine was 1.2 at that time and then had varied between 1.2 and 1.4.  It was noted, however, that in 2004 it went up to 1.9 after he started Tricor for his dyslipidemia, but returned to baseline after its discontinuation.  It was also noted that, for the last couple of months, the Veteran's creatine had been 1.4 and estimated GFR was 58 mL/min/1.73 square meters.  The Veteran was assessed as having very mild renal insufficiency chronic kidney disease, Stage 2 at present.

An October 2007 note from the Veteran's treating VA physician states that the Veteran had a history of chronic hypertension and that, due to fluctuating blood pressure and the presence of mild renal insufficiency, Fosinopril was added in June 2007.

On April 2008 VA examination, the Veteran was diagnosed with chronic kidney disease with renal insufficiency.  The examiner stated that the diagnosis of Stage 2 chronic kidney disease had been established and was presumably based on a GFR in the bracket of 60-89 mL/min, noting that individuals with GFRs between 60-89 mL/min fall into Stage 2 chronic kidney disease.  The examiner noted the August 2007 VA note indicating that the Veteran's creatinine had been normal at 1.2 in service in the 80s, and that a normal 1.2 level indicated no evidence of renal disease.

In light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the May 12, 2005, lab test reflecting a creatinine level of 1.6 constitutues an informal claim for increased benefits based on the Veteran's service-connected hypertension under 38 C.F.R. § 3.157(b) (2007).  This date is also the date entitlement to increased benefits based on chronic kidney disease with renal insufficiency arose as, resolving reasonable doubt in the Veteran's favor, it was the first date that such increase was factually ascertainable.  While, as noted in the record, the Veteran's creatinine spiked in 2004 to 1.9 after he started Tricor for his dyslipidemia, it was noted to have returned to baseline after discontinuation of the medication.  May 12, 2005, is the date of the initial indication of the Veteran's elevated creatine levels.  While fluctuating somewhat, the record does not indicate that such levels became consistently normal at any point until June 2007, when the Veteran was assessed as having chronic elevation in creatinine, stable at 1.4, and subsequently as having very mild Stage 2 chronic kidney disease.  Thus, an effective date of May 12, 2005, but no earlier, for a 30 percent rating for chronic kidney disease with renal insufficiency associated with hypertension is warranted in this case.  

The Board notes the Veteran's contentions that the effective date of his rating should be the July 2, 2002, effective date of service connection for hypertension, as he experienced kidney disease at that time and, in fact, should have been diagnosed with kidney disease in service.  In this regard, despite the Veteran's many years of treatment for hypertension since the 1980s and numerous routine creatinine lab tests and other diagnostic lab tests during and since his service in the 1980s, there is no diagnosis of kidney disease until 2007.  The Veteran submitted an August 1985 private laboratory report reflecting a creatinine level of 1.3; however, also, service treatment records reflect that creatinine levels in 1981, 1982, and 1984 were 1.2, and May 2003 lab results in connection with a VA examination also reflect creatinine level of 1.2. 

However, regardless, there is no basis for an earlier effective date for any rating for kidney disease.  Initially, the record does not reflect, and the Veteran does not contend, that, prior to his September 2007 claim, he expressed to VA any intent to file an original service connection claim for kidney disease or any renal disability.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; see also 38 C.F.R § 3.157(b)(1) (2007); MacPhee v. Nicholson, 459 F.3d 1323 (2006).  Moreover, insofar as the Veteran's compensation claim for kidney disease is considered a claim for increased compensation for his service-connected hypertension, in the January 2003 rating decision, the AOJ granted service connection for hypertension and assigned a rating for such service-connected disability; the Veteran did not appeal any part of that decision including the assigned rating and, as discussed above, the decision became final.  The issue of the proper rating or ratings for the Veteran's service-connected hypertension disability was finally adjudicated and terminated with that final decision.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Adams v. Shinseki, 568 F.3d 960 (Fed. Cir. 2009).  Subsequently, resolving reasonable doubt in the Veteran's favor, the initial treatment indicating a sustained increase in creatine levels that eventually led to diagnosis of renal insufficiency in June 2007 was the May 12, 2005, VA lab test result.  

Therefore, an effective date of May 12, 2005, but no earlier, for a 30 percent rating for chronic kidney disease with renal insufficiency associated with hypertension is warranted.  As a preponderance of the evidence is against any earlier effective date than that assigned, the benefit-of-the-doubt doctrine is not applicable to that extent. 


ORDER

An effective date of May 12, 2005, but no earlier, for a 30 percent rating for chronic kidney disease with renal insufficiency associated with hypertension is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


